lN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

 

C.A. No. l:l6-cv-01153-TSB
.}udge Timothy S. Black

IN RE THE WENDY’S COMPANY
SHAREHOLDER DERIVATIVE ACTION

\-,/\-J\-_/\_/"~..,/\.r/

 

ORDER GRANTING DEFENDANTS’ MOTION TO LIFT SEAL OF CARACCI’S
COMPLAlNT AND CERTAIN EXHIBITS AND TO MAINTAIN SEAL OF
CONFIDENTIAL EXHIBITS

This matter having come before the Court on Defendants Nelson Peltz, Peter W. May,
Emil J. Brolick, Clive Chajet, Edward P. Garden, Janet Hill, Joseph A. Levato, J. Randolph
Lewis, Peter H. Rothschild, David E. Schwab Il, Roland C. Smith, Raymond S. Troubh, lack G.
Wasserman, Michelle J'. MatheWs-Spradlin, Dennis M. Kass, Matthew Peltz, Tod A. Penegor,
Robert D. Wright, and nominal Defendant The Wendy’s Company (“Wendy’s”) (collectively
“Defendants”), Motion to Lift Seal of Caracci’s Complaint and Certain Exhibits and to Maintain
Seal of Confidential Exhibits (the “Motion”). No party opposed the motion. Having considered
the Motion, the Court hereby ORDERS:

(l) Exhibits B*E, H-K, and M-O to Plaintiff Thomas Caracci’s Complaint (the “Confidential
Exhibits”) shall be permanently sealed. The Court makes the following factual findings
and conclusions in support of this ruling:

a. The disclosure of the Confidential Exhibits would work a clearly defined and
potentially serious injury to Wendy’s because such documents contain

confidential and highly sensitive business information, including trade secrets,

and reflect confidential information regarding Wendy’s cybersecurity risks,

procedures, assessments and programs, as detailed on a document-by-document
basis on pages 5-6 of the Motion;

The business information contained in the Confidential Exhibits, if disclosed,
would allow competitors access to Wendy’s business strategies, which constitutes
a compelling reason against public disclosure;

Public disclosures regarding Wendy’s cybersecurity practices and protections
would potentially expose the Company ~ and the sensitive information that comes
across the Company’s data systems, including customer personal identifying
information ~ to serious threats from criminal actors, which constitutes a
compelling reason against public disclosure;

The aforementioned compelling reasons against public disclosure outweigh the
public interest in access to the Confidential Exhibits under the circumstances of
this case because (i) Plaintiff Thomas Caracci’s Complaint to Which the
Confldential Exhibits are attached is no longer operative and, as ordered herein, is
public; (ii) the operative Consolidated Complaint has been filed publicly; and (iii)
Defendants and Plaintiff James Graham have agreed to permit Wendy’s
shareholders to review in-person the books and records contained in the
Confidential Exhibits for purposes of evaluating the parties’ proposed settlement
of this matter, subject to such shareholders’ execution of a confidentiality
agreement;

The seal is narrowly tailored such that only the documents with respect to which
the Court has concluded that compelling reasons outweigh the presumption in

favor of public disclosure shall be permanently sealed.

(2) The seal previously ordered over Plaintiff Thornas Caracci’s Complaint and Exhibits A,
F, G, L, P, Q, and R thereto is lifted.
IT IS SO ORDERED.

afl/161 13 (rima`%m@. Q&K

pate UNITED sws DlsTRIC'r JUDGE`

